


110 HR 3768 IH: To require the Secretary of the Interior to study and

U.S. House of Representatives
2007-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3768
		IN THE HOUSE OF REPRESENTATIVES
		
			October 4, 2007
			Mr. Nunes (for
			 himself, Mr. McCarthy of California,
			 Mr. Costa,
			 Mr. Cardoza, and
			 Mr. Radanovich) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To require the Secretary of the Interior to study and
		  construct all projects and programs that are included in the Friant Water Users
		  Authority document titled San Joaquin River Restoration Program: Water
		  Management Goal-Recirculation, Recapture of Restoration Flows and Mitigation of
		  Water Supply Reductions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the San
			 Joaquin River Settlement Water Management Goal Implementation
			 Act.
		2.Water management
			 goal implementation
			(a)Authorization
				(1)StudiesThe
			 Secretary of the Interior, acting through the Bureau of Reclamation, shall,
			 subject to paragraph (3), prepare feasibility studies for the design, planning,
			 and construction of all projects and programs that are included in the Friant
			 Water Users Authority document titled San Joaquin River Restoration
			 Program: Water Management Goal-Recirculation, Recapture of Restoration Flows
			 and Mitigation of Water Supply Reductions.
				(2)ParticipationThe Secretary of the Interior, acting
			 through the Bureau of Reclamation, may carry out any projects and programs
			 determined to be feasible pursuant to a study completed under paragraph
			 (1).
				(3)FundingThe actions authorized under this section
			 may be carried out to the extent that funds are made available in advance
			 through Acts of appropriation, donated funds, or funds made available by State
			 and local governments for such purposes.
				(b)ProjectsThe
			 projects referred to in subsection (a) include the following:
				(1)The Cross Valley Canal Intertie and
			 Friant-Kern Canal Reverse Flow Project.
				(2)The Kings River Pump-In Facility and Exchange Project.
				(3)The Trans Valley Canal Construction Project.
				(4)The Multi-District Conveyance Project.
				(5)The expansion of the Arvin-Edison-California Aqueduct Intertie.
				(6)The smaller San Joaquin River Interceptor Pumps & Pipeline Intertie to the
			 Delta Mendota Canal.
				(7)The larger San Joaquin River Interceptor Pumps & Intertie to the California
			 Aqueduct in Stanislaus County.
				(8)The Friant-Kern Canal Capacity Correction Project.
				(9)The Friant-Kern Canal Capacity Enlargement Project.
				(10)The
			 Chowchilla-Merced Intertie Canal Project.
				(11)The Delano Earlimart Irrigation District and the North Kern Water Storage
			 District Joint Groundwater Banking Facility.
				(12)The Shafter-Wasco Irrigation District Interconnection Project.
				(13)The Terra Bella
			 Irrigation District Interconnection Project.
				(14)The expansion of the Deer Creek and Tule River Authority Groundwater Banking
			 Program.
				(15)The Exeter Irrigation District Integrated Water Management Program.
				(16)The Lindsay Strathmore, Lindmore, Exeter, Lewis Creek, Ivanhoe, and Tulare
			 Irrigation Districts and the Kaweah Delta Water Conservation District
			 Groundwater Banking Facility.
				(17)The Orange Cove Irrigation District Multi-Institutional Water Management
			 Partnership.
				(18)The City of Orange Cove and Orange Cove Irrigation District Waste Water Reuse
			 Program.
				(19)The Tulare and Lindsay-Strathmore Irrigation Districts Water Exchange Program.
				(20)The expansion of
			 the Arvin-Edison Water Storage District Water Banking Program.
				(21)The expansion and
			 conversion of the Delano Earlimart Irrigation District Recharge Facility.
				(22)The Fresno
			 Irrigation District and the City of Clovis Joint Groundwater Banking Facility.
				(23)The Madera
			 Irrigation District Groundwater Banking Facility.
				(24)The Lower Tule River Irrigation District Canal Construction and Rehabilitation
			 Project.
				(25)The Saucelito
			 Irrigation District Distribution System Improvement Program.
				(26)The expansion of
			 the Tulare Irrigation District Canal Intake and Canal.
				(27)The Orange Cove
			 Irrigation District and the Tri-Valley Water District Water Management
			 Consolidation Program.
				(28)The Tulare Irrigation District On-Farm Efficiency Program.
				
